DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on February 11, 2021.
Claims 1-20 are pending in this action. Claims 1 and 11 have been amended. 
The applicant’s arguments with respect to claims 1-20 have been fully considered but they are not deemed to be persuasive. For examiner’s response to the applicant’s arguments or comments, see the detailed discussion in the Response to the Arguments section.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 11, 2021 has been entered.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by MA (US 2017/0244942).
The applied reference has a common Samsung Electronics Co., Ltd., with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

detecting at least one of a gestural input from a user on the robot device while a first action is performing (Paragraph 0061 and Paragraphs 0058 and 0059 and Table 1);
determining a region among at least one pre-defined region on the robot device, wherein the gestural input is detected at the region (Paragraph 0061, “the device detects the tap on the head shell 13 of the device 10 to convey happiness or satisfaction” additional Paragraphs 0058 and 0059 and Table 1);
determining an emotional state corresponding to a type of the gestural input and the region bases on pre-defined information (Paragraph 0061, claimed “type of gestural input” as user taps on the head shell; and “region” as head shell); and
performing a second action related to the first action based on the emotional state (Paragraphs 0061 and 0062, “providing a behavioral change on a detected type of music.....displays animations associated with the surf rock genre”).

As per claim 2, MA discloses, wherein performing the second at least one action comprises: recognizing a context of the gestural input (Paragraphs 0068); and
applying the emotional state for providing an enhanced response to the user (Paragraph 0069).

As per claim 3, MA discloses, wherein determining the emotional state comprises mapping the gestural input onto an emotional model (Paragraph 0058 and Table 1).



As per claim 5, MA discloses, wherein performing the second at least one action comprises: determining a set of parameters related to the emotional state (Paragraph 0061); and
determining the second action based on the set of parameters, wherein the set of parameters comprises information comprising at least one of a voice input, a pressure exerted by the user on the region, biometric data of the user detected from the gestural input, a speed of a gesture on the region, or a gesture pattern on the region (Paragraph 0061).

As per claim 7, MA discloses, further comprising: receiving one or more other inputs from the user in response to the second action (Paragraph 0061); and
updating mapping of inputs with a set of emotions based on the one or more other inputs (Paragraph 0061).

As per claim 8 MA discloses, wherein the gestural input comprises at least one of tapping or holding (Paragraph 001).

As per claim 9, MA discloses, wherein the second action comprises at least one of reproducing a media, storing information indicated a voice input or the gestural 

As per claim 10, MA discloses, further comprising determining the second at least one action based on at least one of the emotional state, an identification of the user, or environmental conditions, wherein the environmental conditions comprise at least one of time related conditions, natural conditions, or device related conditions (Paragraph 0068).

As per claims 11-15 and 17-20, they are analyzed and thus rejected for the same reasons set forth in the rejection of claims 1-5 and 7-10, because corresponding claims have similar limitations.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over MA (US 2017/0244942) as applied to claims 5 and 15 above, and further in view of Barry et al. (US 9,552,056).
As per claims 6 and 16, MA does not expclitly disclose, but Barry discloses, wherein the biometric data of the user comprises at least one of a heart rate or a temperature of the user (col. 6, line 55-col. 7, line 37).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use biometric data as teaches by Barry in the invention of MA because Barry teaches biometric sensor relating to the human operator and predict an emotional state of the operator based on the information received from the control station biometric sensor (col. 2, lines 52-56).


Response to Arguments
The applicant argues at the remarks section as: “To show “detecting at least one of a gestural input from a user at a region among at least one pre-defined region on the robot device,” the Office Action cites to paragraphs [0058], [0059], and [0061] of Ma. Office Action, p. 3. This is not correct.
Ma discloses that a “device 10 receives haptic and tactile interactions from a user to adjust a behavior, add a feature, control, and convey a message. For example, a user taps the head shell 13 of the device 13 to convey happiness or satisfaction. The device 10 detects the tap on the head shell 13 and changes its movement, animation, and its vocal response to the interaction.” Ma, para. [0061], emphasis added. Ma also 
That is, Ma discloses identifying an emotional state of a user based on a specific type of gesture input, such as a tap, that is detected at a specific location, such as the head shell of a device. Merely determining a user’s emotion state based on a specific gesture at a specific location does not disclose or suggest determining a region among at least one pre-defined region on the robot device that the input is detected. 
Additionally, Ma fails to teach or suggest that the emotion state is determined according to a combination of detecting at least one type of gestural input and determining a region where the input is detected, which is determined based on pre-defined information. Therefore, Ma does not teach or suggest “determining a region among at least one pre-defined region on the robot device, wherein the gestural input is detected at the region” and “determining an emotional state corresponding to a type of the gestural input and the region based on pre-defined information” as recited in Claim 1.
For at least these reasons, Claim 1 and its dependent claims are allowable. For one or more of these reasons, Claim 11 and its respective dependent claims are allowable. According, the Applicant respectfully requests that the § 102 rejection be withdrawn.

The applicant arguments are not persuasive because the applicant contradicting himself by stating, “Ma discloses identifying an emotional state of a user based on a specific type of gesture input, such as a tap, that is detected at a specific location, such as the head shell of a device. Merely determining a user’s emotion state based on a specific gesture at a specific location does not disclose or suggest determining a region among at least one pre-defined region on the robot device that the input is detected”, because according to dictionary “region” meaning is “a part of the body, especially around or near an organ”. Here according to applicant MA discloses, specific type of gestural input such as tap and that is detected at a specific location, such as the head shell of the device (which is nothing but region of a human like device). Therefore, applicant’s arguments are not persuasive. 

The applicant’s argument on dependent claims 6 and 16 are also not persuasive because the arguments of independent claims are not persuasive.

Therefore, form the above claim rejections and response to applicant’s arguments the examiner believed that the rejections should be sustained.   




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
					
March 24, 2021								Abul K. Azad
										Primary Examiner
										Art Unit 2656
/ABUL K AZAD/Primary Examiner, Art Unit 2656